DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed November 18, 2021, has been received and entered.
	Claims 1-9, 12, 14, 15, 17, 18, 21, and 22 are canceled.
	Claims 10, 11, 13, 16, 19, and 20 are pending and examined on the merits.

Response to Arguments
Applicant’s arguments, filed November 18, 2021, with respect to the objection of claims 10, 11, 13-16, and 18-20, the rejection under 35 U.S.C. 112(b) of claim 18, the rejection under 35 U.S.C. 103 of claims 10, 11, 13-15, 19, and 20 as being unpatentable over Indra in view of van Smeden 2014, Skolova, and Evelegh, and the rejection under 35 U.S.C. 103 of claim 16 as being unpatentable over Indra, van Smeden 2014, Skolova, and Evelegh in further view of Park, Tawada, and Noh, have been fully considered and are persuasive.  In particular, the amendments to claims 10 and 11 have overcome the claim objections, and the canceling of claim 18 has rendered moot the objection of claim 18.  The rejection under 35 U.S.C. 112(b) of claim 18 has been rendered moot by the canceling of claim 18.  The rejections under 35 U.S.C. 103 have been overcome by the amendment of independent claim 10 of limiting the short chain molecular species of at least one lipid to a short chain sphingomyelin or short chain lysophosphatidylcholine, and limiting the long chain molecular species of at least one lipid to a long chain sphingomyelin or long chain lysophosphatidylcholine.  The cited references Indra in view of van Smeden 2014, Skolova, and Evelegh instead render obvious a method in which the short chain molecular species of at least on lipid are short chain NS-ceramides and the long chain 
Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 112(b) of claim 10 and its dependent claims.  It is still unclear from part ii of step e that the long chain molecular species are “of at least one lipid” – it is unclear that they are referring to the long chain molecular species recited in steps b and d.  Furthermore, the amendment of part i of step e of claim 10 necessitated a new ground of rejection under 35 U.S.C. 112(b).  
Additionally, Applicant’s arguments are unpersuasive with respect to rejection under 35 U.S.C. 112(a) (written description).  In response to the rejection, Applicant asserts that claim 10 has been amended to recite that the short chain molecular species of at least one lipid is a short chain sphingomyelin or short chain lysophosphatidylcholine, and the long chain molecular species of at least one lipid is a long chain sphingomyelin or a long chain lysophosphatidylcholine, and claim 18 has been canceled.  Though the canceling of claim 18 has rendered moot the ground of rejection under 35 U.S.C. 112(a) of claim 18 (page 13, second paragraph of the last Office Action), the amendment of claim 10 is insufficient to overcome the rejection.  As pointed out in the 35 U.S.C. 112(a) rejection (maintained below), the specification only provides evidence that subjects having atopic dermatitis (i.e. eczema) have an elevated level and/or relative for the following short chain sphingomyelins and short chain lysophosphatidylcholines in stratum corneum non-lesional skin sample compared to those from a health control, wherein the level and/or relative percentage is normalized to total protein content in the same skin sample:  16:0-SM, 18:0-SM, 14:0-LPC, 16:0-LPC, 18:0-LPC, 18:1-LPC, 20-4 LPC.  Furthermore, the specification only provides evidence that subjects having atopic dermatitis have a decreased level and/or relative percentage for the following long chain 
As noted in the last Office Action mailed May 24, 2021, the prior art fails to teach or suggest identifying the subject as having an allergic disease selected from atopic dermatitis and eczema when the elected species are ‘short chain sphingomyelins’ for the short chain molecular species of at least one lipid, and ‘long chain lysophosphatidylcholines’ for the long chain molecular species of at least one lipid, so the search and examination had been extended for the non-elected species ‘short chain NS-ceramides’ for the short chain species and ‘long chain NS-ceramides’ for the long chain species (paragraph bridging pages 3 and 4 of the Office Action).  Since independent claim 10 has been amended to not include these non-elected species, then the search and examination has been extended to the non-elected species ‘short chain lysophosphatidylcholine’ for the short chain species and ‘long chain sphingomyelin’ for the long chain species.
New grounds of rejection under 35 U.S.C. 103 has been made as necessitated by the amendment of claim 10, for the embodiment in which the short chain species is ‘short chain lysophosphatidylcholine’ and the long chain species is ‘long chain sphingomyelin.’

Claim Objections
Claims 10, 11, 13, 16, 19, and 20 are objected to because of the following informalities:  
Claim 10 is objected to because the recitation “the normalized levels and/or relative percentages…is elevated” in part i of step e, and the recitation “the normalized levels and/or relative percentages…is decreased” in part ii of step e, are not grammatically correct.  Since the noun “the normalized levels and/or relative percentages” is plural, then “is” as emphasized in the recitations should be replaced with the word “are.”  Since claim 10 is objected to, then its dependent claims must be objected to.  Therefore, claims 10, 11, 13, 16, 19, and 20 must be objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rendered indefinite by the recitations “the at least one lipid of short chain molecular species” and “the at least one lipid of the same short chain molecular species” in part i short chain molecular species of at least one lipid, instead of at least one lipid of short chain molecular species; these two compounds can be considered different.  To clarify that the short chain molecular species of step e are referring to the short chain molecular species of the preceding steps, it is suggested that each recitation of “of the at least one lipid” be deleted from part i of step e, and inserting “of the at least one lipid” after each recitation of “short chain molecular species” in step e.
Claim 10 is indefinite because it is unclear whether the “long chain molecular species” of part ii of step e are of “at least one lipid.”  It is unclear whether the normalized levels and/or relative percentages of part ii of step e are the normalized levels and/or relative percentages determined and compared in steps b and d.  This ground of rejection can be overcome by inserting “of the at least one lipid” after each recitation of “long chain molecular species” in part ii of step e.
Since claim 10 is indefinite, its dependent claims, claims 11, 13, 16, 19, and 20, are rendered indefinite.  Therefore, claims 10, 11, 13, 16, 19, and 20 must be rejected under 35 U.S.C. 112(b).
Claim 13 is rendered indefinite by the recitation “the step of determining the level and/or relative percentage of the short and long chain molecular species of the at least one lipid.”  Parent claim 10 recites “determining the levels and/or relative percentages of short chain molecular species and long chain molecular species of at least one lipid” (step b).  Therefore, the recitation “the step of determining the level and/or relative percentage” in claim 13 lacks antecedent basis since step b of parent claim 10 is distinct since it requires determining a plurality of levels and/or relative percentages, not a single level and/or a single relative 

Claim Interpretation
The definitions of short chain and long chain molecular species of a lipid are provided on page 16 of the specification.  First, the specification defines short chain molecular species of a lipid as species that have fatty acids with no more than 22 carbon atoms (page 16, lines 11-12).  Furthermore, long chain molecular species of a lipid are defined in the specification as species that have fatty acids with more than 22 carbon atoms (page 16, lines 12-13).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, 13, 16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	Claim 10 requires identifying the subject as having an allergic disease selected from atopic dermatitis and eczema according to two conditions set forth in parts i and ii of step e.  However, the specification provides limited support for the specific short chain and long chain sphingomyelins, and short chain and long chain lysophosphatidylcholines that indicate that a subject has the allergic disease (atopic dermatitis or eczema) according to their normalized levels and/or relative percentages in at least one stratum corneum non-lesional skin sample as compared to a healthy control sample.  The examples provide evidence that the stratum corneum of atopic dermatitis (AD) non-lesional skin has elevated normalized levels and/or relative percentages for only some short chain sphingomyelins and some short chain lysophosphatidylcholines as compared to a normal healthy control.  Also, the examples provide evidence that the stratum corneum of AD non-lesional skin has decreased levels and/or relative percentages for only some long chain sphingomyelins and some long chain lysophosphatidylcholines as compared to a normal healthy control.  	
	The definitions of the short chain molecular species and long chain molecular species of lipids are provided on page 16 of the specification.  See the ‘Claims Interpretation’ section above.  The stratum corneum includes various classes of lipids.  In particular, the main lipid classes in human stratum corneum (SC) are ceramides (CERs), cholesterol (CHOL), and free fatty acids (FFAs), as taught in van Smeden 2016 (Curr. Probl. Dermatol. Basel, Karger. 2016. 49: 8-26. Published February 4, 2016. Previously cited) on page 9, right column, first full paragraph.  Furthermore, glycosylceramides, sphingomyelin, and phospholipids are precursor lipids that are stored in lamellar bodies in the granular layer of the stratum corneum (SC).  See  
	In view of the wide range of short chain and long chain species of sphingomyelins and lysophosphatidylcholines encompassed by the claimed genus (as demonstrated by van Smeden 2016 and Levin), the specification fails to provide sufficient description of a representative number of species by actual reduction of practice for which their level and/or amount in a stratum corneum non-lesional skin sample as compared to a healthy control sample would be indicative of the subject having an allergic disease selected from atopic dermatitis and eczema.  Only certain sphingomyelins and lysophosphatidylcholines were tested in the examples of the specification.  
First, Example 2 of the specification analyzed skin tape strips from 25 normal healthy controls, 30 AD non-lesional skin samples, and 15 matching AD lesional skin samples, with the results shown in Figures 1A-1C (page 25, last paragraph).  Each lipid molecular species was normalized by sample total protein content, and the data was expressed as relative percentage in Figure 1 within each lipid subclass (page 6, lines 15-17).  For the short chain sphingomyelins (Figure 1B), there is an elevated relative percentage for only 16:0-SM in AD non-lesional skin samples compared with the normal healthy controls.  For the short-chain 
	Example 2 also compared the total absolute amounts of each lipid molecular species normalized by sample total protein content in Figures 8A-8C (page 30, lines 1-5; page 8, lines 3-10).   For the short chain sphingomyelins (Figure 8B), there is an elevated absolute amount for 16:0-SM and 18:0-SM in AD non-lesional skin samples compared with the normal healthy controls (NC).  For the short-chain lysophosphatidylcholines (Lyso-PCs) (Figure 8C), there is an elevated absolute amount for 16:0-LPC, 18:0-LPC, and 18:1-LPC in AD non-lesional skin samples compared with the normal healthy controls.  For the long-chain sphingomyelins (Figure 8B) and the long-chain lysophosphatidylcholines (Lyso-PCs) (Figure 8C), there is no decreased absolute amount for any of the tested species.
	Example 3 also analyzed skin tape strip samples from IL-13 transgenic mice serving as a model for AD development in humans, comparing them with the skin tape strip samples from wild-type controls (paragraph bridging pages 30 and 31).  Each lipid molecular species was normalized by sample total protein content (page 7, lines 7-10).  For the short-chain sphingomyelins (Figure 4B) and short-chain lysophosphatidylcholines (Figure 4C), there is an elevated relative percentage only for 14:0-LPC, 18:1-LPC, and 20:4-LPC in IL13-TG non-lesional skin samples compared with the wild-type controls (WT).  For the long-chain sphingomyelins (Figure 4B), there is a decreased relative percentage for 26:0-SM and 28:0-SM 
	In sum, the specification only provides evidence that subjects having atopic dermatitis (i.e. eczema) have an elevated level and/or relative percentage for certain short chain molecular species of sphingomyelins (16:0-SM, 18:0-SM) and lysophosphatidylcholines (14:0-LPC, 16:0-LPC, 18:0-LPC, 18:1-LPC, 20:4-LPC) in stratum corneum non-lesional skin sample compared to those from a healthy control sample, wherein the level and/or relative percentage is normalized to total protein content in the same skin sample.  Also, the specification only provides evidence that subjects having atopic dermatitis (i.e. eczema) have a decreased level and/or relative percentage for certain long chain molecular species of sphingomyelins (26:0-SM, 26:1-SM, and 28:0-SM) and lysophosphatidylcholines (24:0-LPC and 26:0-LPC) in stratum corneum non-lesional skin sample compared to those from a healthy control sample, wherein the level and/or relative percentage is normalized to total protein content in the same skin sample.
	Therefore, the full scope of the claimed invention is not fully described in the instant specification.  As such, the Applicant was not in possession of the full scope of the claimed invention at the time of filing.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 11, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Indra (WO 2016/164795. Previously cited) in view of Watkins (WO 2015/095451), Hara (The Journal of Investigative Dermatology. 2000. 115(3): 406-413), and Evelegh (WO 2014/015439. Previously cited), and in light of Kasaian (US 2006/0024268).
The art does not teach a method of diagnosing and treating an allergic disease in an asymptomatic subject comprising identifying the subject as having an allergic disease selected from atopic dermatitis and eczema when: i. the normalized levels and/or relative percentages of ‘short chain sphingomyelins’ (elected species of short chain molecular species) from the at least short chain lysophosphatidylcholine,’ a non-elected species for the short chain molecular species, and ‘long chain sphingomyelin,’ a non-elected species for the long chain molecular species.  See MPEP 803.02(III)(C)(2).
The invention of Indra relates to a method for diagnosing, monitoring, and treating a subject suffering from a skin disorder (page 1, paragraph [0001]).  Indra discloses measuring the lipids in human skin to create lipid profiles that characterize imbalances in the composition of lipids present in a subject’s skin (page 5, paragraph [0006]).  An altered lipid composition can lead to impaired protective barrier functions, which can lead to the onset and progression of skin inflammation and eczema (page 6, paragraph [0008]).  Furthermore, Indra found that measuring skin lipid composition provides a fast, reliable, reproducible, and non-invasive tool to detect onset of atopic dermatitis (AD) pathogenesis and characterizes AD subtypes in humans (page 6, paragraph [0009]).  Moreover, the analysis of the skin lipid composition of an individual can be used to tailor personalized medicine technologies, such as personalized treatments, therapies and compositions to a subject (page 6, paragraph [0009]).  Therefore, Indra teaches a method of diagnosing and treating a skin disorder

Moreover, Indra teaches that in several embodiments, “identification of a subject as having or at risk of developing a skin condition or disorder, such as AD, eczema, and or bacterial infection, results in the physician treating the subject, such as prescribing one or more therapeutic agents for inhibiting or delaying one or more signs and symptoms associated with the disorder/condition” (page 19, paragraph [0045]).  In identifying a subject at risk of developing AD or eczema, Indra teaches practicing their method on an asymptomatic subject, as well as teaching using stratum corneum non-lesional skin sample for the identification (since the subject is asymptomatic, the skin is non-lesional).  Thus step a of instant claim 10 is disclosed.
Examples of the lipids measured by Indra include lysophosphatidylcholines, sphingomyelins, and ceramides (e.g. CER [NS]) (paragraphs [0014]-[0015] and [0017] on pages 8 and 9).  Additionally, Indra discloses the lipids as encompassing a diverse range of molecules (page 8, paragraph [0014]).  Thus the lipids necessarily encompass short chain molecular species of lipids and long chain molecular species of lipids, including short chain and long chain lysophosphatidylcholines and short chain and long chain sphingomyelins.  Indra teaches that the lipid profile can evaluate the relative or absolute amount of a lipid(s) (page 12, paragraph 
Additionally, Indra teaches that the composition of lipids (lipid profile) is compared to a control, wherein a difference in composition of lipids as compared to the control identifies the lipid imbalance in the subject (page 7, paragraph [0011]).  The control is a sample obtained from a healthy patient, referred to as a “normal” control (page 7, paragraph [0011]).  Thus Indra teaches steps comparable to steps c and d of instant claim 10 (wherein the tape stripping results in using stratum corneum skin sample).  Since an altered lipid composition is used to detect onset of eczema and AD pathogenesis (page 6, paragraph [0009]), then Indra identifies the subject as having an allergic disease (eczema or AD) when the level and/or relative percentage of lipids are different as compared to the level and/or relative percentage of the same lipids from a healthy control sample.  Thus Indra teaches a step comparable to step e of instant claim 10.
Indra teaches that identification of a subject as having or at risk of developing a skin condition or disorder (e.g. AD and eczema), results in the physician treating the subject, such as prescribing one or more therapeutic agents for inhibiting or delaying one or more signs and symptoms associated with the disorder/condition (page 19, paragraph [0045]).  Therefore, Indra teaches step f of instant claim 10 (inhibiting symptoms reads on reducing the severity of the AD/eczema symptoms), while also meeting the limitation of instant claim 20 (one or more therapeutic agents encompasses a plurality of therapeutic agents which meets instant claim 20).


(a)  the subject is identified as having eczema or AD when: 
i.  the levels and/or relative percentages of the short chain molecular species of at least one lipid from the skin sample (stratum corneum non-lesional skin sample obtained by tape stripping) are elevated as compared to the levels and/or relative percentages of the same short chain molecular species from the healthy control sample; and 
ii.  the levels and/or relative percentages of the long chain molecular species of at least one lipid from the skin sample (stratum corneum non-lesional skin sample obtained by tape stripping) are decreased as compared to the level and/or relative percentage of the same long chain molecular species from the healthy control sample,
wherein the short chain molecular species of at least one lipid is a short chain lysophosphatidylcholine (search extended to a non-elected species), and the long chain molecular species of at least one lipid is a long chain sphingomyelin (search extended to a non-elected species); and

(b)  the determined levels and/or relative percentages of the short chain molecular species and the long chain molecular species of at least one lipid in the skin sample (stratum corneum non-lesional skin sample obtained by tape stripping) are normalized to total protein content in the same skin sample, such that these normalized levels and/or relative percentages are used for the comparing and identifying steps.

	Regarding difference (a):

The biomarkers of Watkins include specific fatty acids and squalene, and combinations and subsets thereof (paragraph [0047] on pages 9 and 10).  The biomarkers may be measured within a specific lipid class such as lysophosphatidylcholines (page 10, paragraph [0047]).  Further still, intact complex lipids containing the following fatty acids are positive markers of DNL (i.e. increased DNL is associated with elevated levels of the biomarkers):  16:0, 16:1n7, 14:0, 14:1n5, 16:1n10, 18:1n10, 18:1n12 (page 10, paragraph [0047], in particular lines 7-10).  Since Watkins teaches lysophosphatidylcholines amongst the lipids for measuring the biomarkers, then Watkins teaches lysophosphatidylcholines containing these fatty acids (16:0, 16:1n7, etc.) as intact complex lipids serving as positive markers of DNL.  Since each of these fatty acids have no more than 22 carbon atoms, then these lysophosphatidylcholines read on ‘short chain lysophosphatidylcholines’ (see ‘Claim Interpretation’ section above).  
Additionally, Watkins teaches assessing DNL in skin, including analyzing a skin or epidermal or skin cell sample from the subject to determine the level(s) of one or more DNL biomarkers in the sample (page 12, paragraph [0052], in particular lines 12-19).  Given the 
Hara investigated whether sphingomyelin (SM) deacylase activity is upregulated in the skin of atopic dermatitis (AD) patients compared with normal controls (page 407, left column, first paragraph).  As evidenced by Kasaian, atopic dermatitis is often referred to as “eczema” (paragraph [0157]).  Specimens of stratum corneum were obtained from normal forearm skin of healthy individuals and from uninvolved (reading on ‘non-lesional’) and involved skin of AD patients by tape-stripping (page 407, right column, second paragraph).  The activity of SM deacylase in the tape stripped stratum corneum was measured (page 407, left column, first paragraph and right column, third paragraph).  In one assay, Hara found that SM deacylase activity in nonlesional AD skin was nine times higher than that found in healthy controls (page 409, left column, last paragraph).  Additionally, in assays using [palmitic acid-14C] SM as a substrate for SM deacylase, SM deacylase activity in nonlesional AD skin was found to be three times higher than that detected in healthy controls (page 409, right column, first paragraph).  
Based on Hara, since SM deacylase activity is significantly higher in nonlesional AD skin as compared with healthy controls, then it follows that there is a reduced amount of the substrate of SM deacylase, sphingomyelin (SM), in nonlesional AD skin as compared with healthy 
Before the effective filing date of the claimed invention, it would have been obvious to have identified a subject as having AD or eczema (as sought by Indra, page 19, paragraph [0045]) by detecting an altered lipid composition in the non-lesional skin sample (stratum corneum non-lesional skin sample obtained by tape stripping) from a subject (including an asymptomatic subject) in which specifically the short chain lysophosphatidylcholines taught by Watkins (containing 16:0, 16:1n7, 14:0, 14:1n5, 16:1n10, 18:1n10, or 18:1n12) are detected as having elevated levels and/or relative percentages as compared to their levels and/or relative percentages in a healthy control sample, and long chain sphingomyelins are detected as having decreased levels and/or relative percentages as compared to their levels and/or relative percentages in a healthy control sample, when performing the method of Indra.  One of ordinary skill in the art would have been motivated to have used such an altered lipid composition (lipid profile) to identify a subject as having AD or eczema since Watkins and Hara found that these specific lipids were elevated or decreased in the skin of atopic dermatitis (i.e. eczema, wherein seborrheic eczema is an example of atopic dermatitis, as evidenced by Kasaian) patients.  In particular, there would have been reason to identify a subject as having AD or eczema when the short chain lysophosphatidylcholines taught by Watkins are elevated in stratum corneum non-lesional skin of a subject (including asymptomatic subject) because Watkins taught that elevated levels of lipids, including lysophosphatidylcholines, containing the disclosed fatty acids (see paragraph [0047] of Watkins), which can be measured in skin samples, is associated with an 

Regarding difference (b) (Indra does not expressly disclose that the determined levels and/or relative percentages of the short chain molecular species and the long chain molecular species of at least one lipid in the non-lesional skin sample (stratum corneum non-lesional skin sample obtained by tape stripping) are normalized to total protein content in the same skin sample):
Evelegh discloses a more accurate measurement of biomarkers/analytes found in the skin through calibrating the amount of said biomarker/analyte present with the amount of skin assayed and using said calibrated amount of biomarker/analyte to assess need of a therapy, effectiveness of a therapy, and possibly titrate said therapy (page 6, lines 25-28).  The amount of skin assayed is determined through quantification of a reference analyte such as total protein 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have normalized the levels of the short chain lysophosphatidylcholines (as disclosed by Watkins) and the long chain sphingomyelins to total protein content in the skin sample (stratum corneum non-lesional skin sample as obtained by tape stripping) when performing the method rendered obvious by Indra in view of Watkins and Hara.  One of ordinary skill in the art would have been motivated to do this to improve the accuracy of the measurement of the lipids since the skin sampling by tape stripping of Indra may lead to variance in the lipids from individual to individual and normalizing the lipid levels would permit adequate reliability of the lipid measurements that are used for identifying a subject as having the skin disorder (atopic dermatitis, eczema) when practicing the method of Indra, Watkins, and Hara.  There would have been a reasonable expectation of success of diagnosing the skin 
	Therefore, Indra in view of Watkins, Hara, and Evelegh (and in light of Kasaian, cited as evidence) renders obvious instant claims 10 (non-elected species ‘short chain lysophosphatidylcholine’ and ‘long chain sphingomyelin’), 11, and 20.
Regarding instant claim 13, Indra teaches that the lipids can be detected and quantified by mass spectrometry (page 16, paragraph [0037], paragraph [0038] on pages 16-17).  Therefore, instant claim 13 is rendered obvious.
Regarding instant claim 19, Indra teaches that the treatment can include administering a topical supplementation of lipids in the form of cream or lotion to ameliorate a skin lipid deficiency (page 20, paragraph [0051]).  This reads on administering an effective amount of a moisturizer as the therapeutic.  Therefore, instant claim 19 is rendered obvious.
A holding of obviousness is clearly required.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Indra, Watkins, Hara, Evelegh, and Kasaian as applied to claims 10, 11, 13, 19, and 20 above, and further in view of Park (Journal of Investigative Dermatology. 2012. 132: 476-479. Previously cited), Tawada (Journal of Investigative Dermatology. 2014. 134: 712-718. Previously cited), and Noh (US 2010/0120042. Previously cited).

However, in a murine atopic dermatitis model, Park investigated the involvement of elongases in the alteration of specific ceramide species in AD-like skin lesions (page 478, right column).  Skin expresses the elongases ELOVL1, ELOVL3, ELOVL4, and ELOVL6 (page 478, right column).  Therefore, Park examined the expression of Elovl1, Elovl4, and Elovl6 in skin tissues using RT-PCR (page 478, right column).  Park found that expression levels of elongases were downregulated in AD-like skin lesions (page 479, last paragraph).  Furthermore, Park states that their results suggest that the alteration in elongases could be useful for the diagnosis of AD (page 479, last paragraph).
Tawada discloses that ELOVL are expressed in normal human epidermal keratinocytes (page 712, last paragraph).  Normal human epidermal keratinocytes express ELOVL1, ELOVL4, ELOVL5, ELOVL6, and ELOVL7, as well as minimal expression of ELOVL2 and ELOVL3 (page 713, right column, first paragraph).
Noh discloses that the stratum corneum is composed of keratinocytes (page 1, paragraph [0005]).  Additionally, through a keratinization process, they produce natural moisturizing factors (NMFs) and lipids, and form the stratum corneum (page 1, paragraph [0006]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have further included a step of detecting the expression 
A holding of obviousness is clearly required.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651     

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651